In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Schmidt, J.), dated December 1, 1997, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly concluded that the plaintiff assumed the risks inherent in playing on the softball field where *541he sustained his injuries, including those risks associated with the construction of the field and any open and obvious conditions on it (see, Morgan v State of New York, 90 NY2d 471, 484; Maddox v City of New York, 66 NY2d 270, 277; Brown v City of New York, 251 AD2d 361; Gahan v Mineóla Union Free School Dist., 241 AD2d 439; McKey v City of New York, 234 AD2d 114; Bartucelli v New York City Bd. of Educ., 233 AD2d 352; Tiedemann v Notre Dame Academy, 227 AD2d 545; Russini v Incorporated Vil. of Mineóla, 184 AD2d 561). Bracken, J. P., Thompson, Altman and Krausman, JJ., concur.